Order, Appellate Term, New York County, entered on August 16, 1968, and the order of the Civil Court of the City of New York, entered on January 11, 1968, denying motion of defendant for summary judgment, dismissing complaint, unanimously reversed, on the law, without costs and without disbursements, the motion granted and the complaint dismissed. The plaintiff has not only received final payment pursuant to his contract, which equates acceptance of such payment with a release, but in addition, the city has no power or right, if it were so disposed, to exempt plaintiff from the effect of a change of governmental policy, as represented by a regulation of general application, enacted pursuant to law for the common good. It may be unfortunate the contract resulted in a distress for the plaintiff, but the city is in no way legally responsible for this. (John F. Egan, Inc. v. City of New York, 17 N Y 2d 90, 98.) Concur—Stevens, P. J., McGivern, Markewich, Nunez and Kupferman, JJ.